Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (US 2016/0101809).
With respect to claim 1 Hong teaches a method of controlling an electric power steering system, the method comprising:
determining that one or more hand wheel torque sensors of electric power steering system are not operational (Hong Fig. 1, 6 elements s100, s600, ¶[32, 73]);

estimating a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49] wherein the slip angle is based on lateral acceleration which in turn is based on motor angle (steering angle information) and a vehicle speed); and
converting the front slip angle to a rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
determining an amount of assist torque based on the rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
controlling the electric power steering system using the generated assist torque command (Hong Fig. 1 elements s106, ¶[38]). 

With respect to claim 9 Hong teaches an electric power steering system comprising:
one or more hand wheel torque sensors (Hong Abstract, Fig. 2 ¶[10]);
a motor (Hong Fig. 5, ¶[12]); and
a controller that generates an assist torque command for generating assist torque using the motor (Hong Fig. 5, “calculate motor control current” ¶[12]), generating the assist torque command comprises:
determining that one or more hand wheel torque sensors of electric power steering system are not operational (Hong Fig. 1, 6 elements s100, s600, ¶[32, 73]);

converting the front slip angle to a rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]);
determining an amount of assist torque based on the rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
controlling the electric power steering system using the generated assist torque command (Hong Fig. 1 elements s106, ¶[38]). 

With respect to claim 16 Hong teaches a computer program product comprising a memory device that has one or more computer executable instructions stored thereon, the computer executable instructions when executed by a processor cause the processor to perform a method for generating an assist torque command, the method comprising:
determining that one or more hand wheel torque sensors of electric power steering system are not operational (Hong Fig. 1, 6 elements s100, s600, ¶[32, 73]);
estimating a front slip angle based on a motor angle of a motor of the electric power steering system and a vehicle speed (Hong ¶[49] wherein the slip angle is based on lateral acceleration which in turn is based on motor angle (steering angle information) and a vehicle speed); and

determining an amount of assist torque based on the rack force (Hong Fig. 1, 4b, 6 elements s104, s615, ¶[37, 73]); and
controlling the electric power steering system using the generated assist torque command (Hong Fig. 1 elements s106, ¶[38]). 

With respect to claim 3 Hong teaches a method, wherein the front axle lateral force is computed using a non-linear bicycle model (Hong Fig. 3, ¶[45] note: although the term “non-linear bicycle model” is not used by Hong, the model shown in Fig. 3 is a non-linear bicycle model). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 10, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Kim (US 2019/0185053).

With respect to claims 2, 10, and 17 Hong teaches a method, wherein generating the assist torque command further comprises:

Hong does not explicitly disclose pneumatic trail values. It is noted that a “pneumatic trail value” appears to be a representation of the movement of tires when acted upon by a side slip. Although it would appear necessary for Hong to use this value in order to model tire behavior, assuming arguendo and it does not applicant has been provided with Wuthishuwong.
Kim teaches a power steering method including converting the front axle lateral force to the rack force using a pneumatic trail value (Kim Claims 10 and 12 ¶[88]]). 
Thus as shown above Hong teaches a base invention of a power steering system that estimates its control values when a torque doesn’t work. Kim teaches a technique of converting the front axle lateral force to the rack force using a pneumatic trail value applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Kim to the base invention of Hong since it would have resulted in the predictable result of converting the front axle lateral force to the rack force using a pneumatic trail value and would have improved the system by allowing the system to consider the pneumatic trail value and therefore more accurately modeling the tire. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hong to apply the technique from the teachings of Kim because the technique taught by Kim was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Hong that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 5, 12 and 18 Hong as modified in claims 2, 10, and 17, teaches a method, wherein converting the front axle lateral force to the rack force comprises: 
estimating the pneumatic trail using the front slip angle and a surface friction coefficient (Kim ¶[88-89]]); and 
computing a multiplication of the front axle lateral force and the pneumatic trail (Kim Claims 10 and 12 ¶[88]]). 

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Kim (US 2019/0185053) and further in view of Giovanardi (US 2019/0126711).
With respect to claims 4 and 11, Hong as modified in claims 2 and 10 does not appear to teach a method wherein estimating the front axle lateral force further comprises computing a tire lag based on the motor angle and the vehicle speed. 
Giovanardi teaches a method wherein estimating the front axle lateral force further comprises computing a tire lag based on the motor angle and the vehicle speed (Giovanardi ¶[81] note: ¶[81] teaches steering angle input is equivalent to motor angle and that the vehicle speed is known).
Thus as shown above Hong teaches a base invention of a power steering system that estimates its control values when a torque doesn’t work. Giovanardi teaches a technique of using tire lag when controlling power steering applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Giovanardi to .

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Wuthishuwong (US 2019/0185053).
With respect to claim, 6 and 13, Hong teaches, wherein generating the assist torque command further comprises: generating an assist torque command corresponding to the amount of assist torque (Hong Fig. 1 elements s106, ¶[38]); 
Hong does not teach scaling the assist torque using a lateral acceleration error.
Wuthishuwong teaches scaling the assist torque using a lateral acceleration error (Wuthishuwong ¶[54, 138] note: lateral acceleration and lateral force are directly related to one another via Force = Mass * Acceleration). 
Thus as shown above Hong teaches a base invention of a power steering system that estimates its control values when a torque doesn’t work. Wuthishuwong teaches a technique of scaling the assist torque using a lateral acceleration error applicable to the base invention. One .

Claim(s) 7- 8, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0101809) in view of Kim (US 2019/0185053) and further in view of Ramanujam (US 2017/0232998).
With respect to claims 7- 8, 14-15, and 19-20 Hong as modified in 5, and 13 teaches wherein generating the assist torque command further comprises: generating an assist torque command corresponding to the amount of assist torque (Hong Fig. 1 elements s106, ¶[38]); and
Hong does not clearly teach scaling the assist torque using a yaw rate error. 
Ramanujam teaches scaling the assist torque using a yaw rate error (Ramanujam Fig. 3, 8 ¶[45, 53-56])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665